           Case 2:21-cr-00169-JHS Document 1 Filed 04/15/21 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COLTRT

                     FOR THE EASTERN DISTRICT OF PENNST'LVANIA



 UNITED STATES OF AMERICA                                 CRIMINAL NO.

                 Y                                        DATE FILED:

 BARBARA AI\N WASHINGTON                                 VIOLATIONS:
                                                         l8 U.S.C. $ 1343 (wire fraud - 9 counts)
                                                         18 U.S.C. $ 1341 (mail fraud - 3 counts)
                                                         Notice of forfeiture

                                         INDICTMENT
                                 COUNTS ONE THROUGH NINE

                                              (Wire Fraud)

TIIE GRAFTD JTJRY CHARGES THAT:

                                              Backsround

At all times relevant to this indictment:

                1.      "Sweepstakes schemes" were fraudulent schemes in which perpetrators

falsely told victims that they had won a large cash prize but, in order to collect the prize, they must

send a sum ofmoney to the perpetrators as a "fee,"       "duty," or for "taxes." The victims were then

directed to send cash, checks or money orders via the United States mail, or other interstate carrier

service, or told to transfer money through their financial institution.

                2.      To help them perpetrate their frauds, foreign fraudsters employed co-

schemers in the United States known as "Money Mules" to receive the fraud         proceeds checks,

money orders, wire transfers and cash   -   sent by the victims, and to forward those proceeds to the

fraudsters overseas. A "Money Mule" thus helped the foreign fraudsters obtain the fraud proceeds

without their being detected by victims or law enforcement.


                                                     I
          Case 2:21-cr-00169-JHS Document 1 Filed 04/15/21 Page 2 of 10




                  3.       Defendant BARBARA ANN WASHINGTON, working as a "Money

Mule," received money from individuals located throughout the United States.

                  4.       Defendant BARBARA ANN WASHINGTON sent and caused the money to

be sent to co-schemers in the United States, and in the country of Jamaica.

                  5.       The United States Postal Service (hereinafter'?ostal Service" or "USPS')

was a public interstate carrier service that operated within the United States and intemationally.

                  6.       The FedEx Corporation (hereinafter "Federal Express") was a private and

commercial interstate carrier and courier service that operated within the United States and

intemationally.

                  7   .    Bank of America N.A. was a financial insitutiorl the deposits of which were

insured by the Federal Deposit Insurance Corporation ("FDIC"), under certificate no. 3510.

                  8.       Santander Bank was a financial insitution, the deposits of *;hich were

insured by the FDIC, under certificate no. 29950.

                  9   .    TD Bank was a financial institution, the deposits of which were irsured by

the FDIC, under certificate no. 18409.

                  10.      Police and Fire Federal Credit Union was a financial institution, the deposis

of which were insured by the National Credit Union Association, under certificate number 2551-

                  I   1.   At various times relevant to this indictnent, defendant BARBARA ANN

WASHINGTON, held bank accounts at Wells Fargo Banh Bank of America Police and Fire

Federal Credit Union, Santander Bank, and TD Bank.




                                                     2
          Case 2:21-cr-00169-JHS Document 1 Filed 04/15/21 Page 3 of 10




                                            TIIE SCHEME

               12.    Begirming on a date unknown to the grandjury, but believed to be no later

than November 201 8, and cbntinuing      mtil   at least October 2020, in Philadelphi4 in the Eastem

District ofPennsylvaniq and elsewhere, the defendant

                               BARBARA AI\N WASHINGTON

together with others known and unknown to the grand jury, devised and participated in a scheme

and artifice to defraud elderly victims, and to obtain money and property by means of false and

fraudulent pretenses, representations and promises.

                                    MANIYERANDMEANS

       It was part of the scheme that:

               13.     Arr unidentified co-schemer contacted elderly victims in the United States

and told the victims that his name was    "D.S." Co-schemer "D.S." told victims that he

represented a known sweepstakes company in the United States. "D.S." falsely inforrned victims

that they had won thousands or millions of dollars and other prizes from       tle   sweepstakes

company. "D.S." falsely informed the victims that they must make payments of several thousand

dollars to the purported sweepstakes company in order to collect the victims' purported

sweepstakes wirmings.

               14.     "D.S." instructed victims to send their payments through the United States

mails, Federal Express and wire transfers to defendant BARBARA ANN WASHINGTON.

               15.     Defendant BARBARA ANN WASHINGTON received these payments in

the mail or by Federal Express at her home address in Philadelphi4 Pennsylvania and elsewhere

within the Eastem District of Pennsylvania. Defendant WASHINGTON also received these

payments as wire transf-ers into her bank accounts at various banks.



                                                      -)
            Case 2:21-cr-00169-JHS Document 1 Filed 04/15/21 Page 4 of 10




                16.     Defendant BARBARA ANN WASHINGTON kept part of the money that

she had received from   victims and sent the remainder of the victim frrnds to co-schemers located

in the United States, as well as in Jamaica.

                17.     The victims of this scheme never received any sweepstakes winnings.

                                 E)GCUTIONS OF THE SCIIEME

                18.     On or about the dates specified below, each constituting a separate count,

in Philadelphia in the Eastem District of Pennsylvani4 and elsewhere, defendant BARBARA

ANN WASHINGTON, for the purpose of executing the scheme and artifice to defraud, knowingly

caused to be transmitted, by means of wire communications in interstate commerce, certain

writings, signs, signals, pictures and sounds, as more particularly described below:

    Count    Approximate        Descripfion of Wire Communication
             Date
    1        Dec. 14, 2018       Electronic transmission of information, conceming United States
                                Postal Service (USPS) money orders nos. >o<x2892, xxx2870,
                                xlor2857, )oo088l and xxx2868, purchased by J.H. in various amounts
                                totaling approximately $4,350, fiom a TD Bank branch in Cheltenham
                                Township, Montgomery County, Pennsylvania" to TD Bank's servers
                                located outside of Pennsylvania
    2        June 10, 2019      Electronic transmission of information, conceming USPS money
                                orders nos. xxx4474, xxx4452, xxx4463, xxx4441, xxx4430, xxx4428,
                                 xxx4477 , xxx4406 and xrx4485, purchased by J.H. in various amounts
                                totaling approximately S8,400, fiom a TD Bank branch in Cheltenham
                                Township, Montgomery County, Pennsylvania, to TD Bank's servers
                                located outside of Pennsylvania
    -)        July 22,2019      Electronic transmission of information, conceming check no. 6810 in
                                the amount of$699 drawn on V.L.'s account x<x7866 at BB&T Bank,
                                from a TD Bank branch in Cheltenham Township, Montgomery
I
                                County, Pennsylvania, to TD Bank's servers located outside of
                                Pennsylvania
    4         Sept.3,20l9       Electronic transmission of information, conceming check no. 6905 in
                                the amount of$2,500 drawn on V.L.'s account xxx7866 at BB&T Bank,
                                 from a TD Bank branch in Philadelphia, Pennsylvania, to TD Bank's
                                 servers located outside of Pennsylvania
    5         Feb. 3.2020       Electronic transmission of information, conceming Westem Union
                                money order no. xxx4957 in the amount of $599, purchased by
                                W.W., from a TD Bank branch in Cheltenham Township, Montgomery
                                County, Pennsylvania, to TD Bank's servers located outside of
                                Pennsylvania


                                                  4
        Case 2:21-cr-00169-JHS Document 1 Filed 04/15/21 Page 5 of 10




Count    Approximate       Description of Wire Communication
         Date
6        August 17, 2020   Electronic hansmission of information, conceming USPS money
                           order no. xxx5266 in the amount of $800, purchased by W.W., fiom
                           a Bank of America branch in Philadelphia, Pennsylvania, to Bank of
                           America's servers located outside of Pennsylvania
7        August 21, 2020   Electronic transmission of information, conceming Bank of
                           America cashier's check no. :o<x6842 in the amount of $9,000,
                           purchased by W.W., from a Bank of America branch in Philadelphi4
                           Pennsylvania, to Bank of America's servers located outside of
                           Pennsylvania
8        Sept. 8,2020      Electronic transmission of check informatioq conceming Bark of
                           America cashier's check no. xv;x6952 in the amount of $30,000,
                           purchased by W.W., from a Bank of America branch in Philadelphia,
                           Pennsylvania to Bank of America's servers located outside of
                           Pennsylvania
o        Ocaber7,2020      Electronic trarsmission of check information, conceming State
                           Employee's Credit Union cashier's check no. >oo<8986 in the
                           amount of $25,500, purchased by A.T., from a Bank of America
                           branch in Philadelphia, Pennsylvani4 to Bank of America's servers
                           located outside of Pennsylvania



           In violation ofTitle 18, United States Code, Section 1343.




                                             5
          Case 2:21-cr-00169-JHS Document 1 Filed 04/15/21 Page 6 of 10




                              COUNTS TEN THROUGH TWELVE

                                            (Mail Fraud)

THE GRAND JURY CHARGES FURTHERTHAT:

                l.      Paragraphs 1 through l1 of Count One are incorporated here.

                                           THE SCHEME

                2.      Beginning on a date unknown to the grand jury, but no later than in or

about November, 2018, and continuing until at least in or about October,2020, exact dates being

unknown to the gmnd jury, defendant

                                BARBARA AIYN WASHINGTON

together with others known and unknown to the grand jury, devised and participated in a scheme

and artifice to defraud elderly victims, and to obtain money and property by means of false and

fraudulent pretenses, representations and promises.

                                     MANI{ER AND MEANS

               3.      It was part of the scheme that co-schemers and defendant BAIIBAIL{ ANIN

WASHINGTON, took the actions described in Paragraphs l3 through 17 of Count One.

               4.       On or about the dates specified below, each constituting a separate count, in

Philadelphiq in the Eastem District of Peru:sylvani4 and elsewhere, defendant BARBARA ANN

WASHINGTON, for the purpose of executing the scheme and artifice to defraud knowingly caused

to be delivered by the Postal Service and by private and comrnercial carrier according to the

directions thereon, and knowingly took and received matter delivered by the Postal Service and by

private and interstate commercial carrier, the following:




                                                   6
        Case 2:21-cr-00169-JHS Document 1 Filed 04/15/21 Page 7 of 10




Count     Approrimate        Description of Mailing
          Date
l0        August 3, 2019     A   USPS Express        Mail
                                                       package with tracking number
                             EE381723755US from J.H. in Logarl Utah to B. Washington in
                            Philadelphia Pennsylvania
ll       August 21, 2020    A Federal Express package with tracking number   396007365601
                            from W.W. in Greenville, South Carolina to B.    Washington in
                            Philadelphi4 Pennsylvania
t2        Sept. 5,2020      A Federal Express package with tracking nxnber   396522972463
                            from W.W. in Greenville, South Carolina to B.    Washington in
                            Philadelphi4 Pennsylvania


            In violation of Title 18, United States Code, Section 1341.




                                              7
           Case 2:21-cr-00169-JHS Document 1 Filed 04/15/21 Page 8 of 10




                                       NOTICE OF FORFEITURE

TIIE GRAITD JURY FI]RTHER CIIARGES THAT:

                 As a result of the violations of Title 18, United States Code, Sections             l34l   and

1343 set forth in this indictment, the defendant,

                                     BARBARA ANN WASHINGTON,

shall forfeit to the United States all property, real or personal, which constitutes or is derived

from proceeds traceable to such offenses.

        1.       The property to be forfeited includes, but is not limited to, a forfeiture money

judgment in the amount of the proceeds of the violations alleged in Counts I through 12 of this

indictrnent.

        2.       If   any of the property subject to forfeiture, as a result   ofany act or omission of

the defendant:

                 a.    cannot be located upon the exercise ofthe due diligence;

                 b.    has been transferred to or sold to, or deposited   witlL   a   third party;

                 c.    has been placed beyond the     jurisdiction of the Court;

                 d.    has been substantially diminished in valued; or

                 e.    has been commingled     with other property which cannot be subdivided without

                       diffrculty,

it is the intent of the United   States, pusuant to   Title 28, United States Code, Section

2461(c),incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any

other property ofthe defendant up to the value ofthe property subject to forfeiture.




                                                       8
        Case 2:21-cr-00169-JHS Document 1 Filed 04/15/21 Page 9 of 10




      All pursuant to Title 28, United   States Code, Section 2461(c), and   Title   18, United States

Code, Section 981(aXlXC).




                                                     A TRUE BILL:




                                                     GRAND                            sox



                                     +^
JENNIFER ARBITTIER WILLIAMS
ACTING UNITED STATES ATTORNEY




                                                9
No.

I]NITI,D STATES DISTITICT COTIITT

                 Eastem District of Pennsylvania


                           Criminal Division


          THE UNITED STATES OF AMERICA


                    BARBARA ANN WASHINGTON

                                INDICTMENT

             18 U.S.C. $ 1343 (wire fraud            -   9 counts)
             18 U.S.C. $ 1341 (mail fraud            -   3 counts)


                                     A true bill.




             open court this
            of                                 A.D. 20

                                       Clcrk
                        Bail,   $_
                                                                     Case 2:21-cr-00169-JHS Document 1 Filed 04/15/21 Page 10 of 10
